PER CURIAM.
On motion for an appeal from the Fay-ette Circuit Court, Joseph J. Bradley, Judge.
Roy T. Bennett and A. D. Robinson, d/b/a Main Auto Sales, who were plaintiffs in the circuit court, prayed judgment against Ben F. Buckley, Jr., and Ben F. Buckley III, d/b/a Buckley and Company, in the sum of $1,700. At the trial of the cause and at the conclusion of plaintiffs’ testimony, the court peremptorily instructed the jury to find for the defendants. The jury returned a verdict in accordance with the instruction, and plaintiffs’ petition was dismissed.
The case is reviewable by motion for an appeal under Chapter 24 of the Acts of the General Assembly of 1952, which became effective June 19, 1952.
We have examined the case carefully and are not disposed to disturb the judgment. Therefore, it is affirmed.